Oakland, J.
The plaintiffs claim the sum of $8,982 58, with interest, as damages sustained by the corporation they now represent, in consequence of the defendants, in the month of February, 1842, suing out an attachment against the bank, and having certain bonds of the Planters’ Bank of Mississippi, and notes of the Commercial and Rail Road Bank of Yicksburg, seized and sold, when, on appeal to this court, the judgment rendered in favor of the defendants was reversed, and a judgment given against them. They allege that the value of the notes and bonds aforesaid was determined by the fluctuations in the market, and that, at the time of the attachment, and for some months subsequently they were worth the sum of about $18,500, yet the defendants had them sold, in August, 1842, at a sale by the sheriff, at a great sacrifice, and, that they only brought the sum of $9,140. The difference between these sums they claim as damages.
The defendants deny all the allegations in the petition, and especially do they deny the corporate capacity of the bank, and also the alleged capacity of the plaintiffs, as assignees.
On the trial, the institution of the suit by the defendants against the bank was proved by the record; the execution of the attachment was shown; and a reversal of the judgment which the defendants had obtained. See 4 Rob. 262. The appeal taken was a devolutive one. The sale by the sheriff was proved by the execution and return on it. Twelve of the bonds of $1,000, with coupons for $35, were .sold for $353 each; and ten others, each for said sum with a coupon, were sold for $345 *261each. Ten thousand dollars of the Vicksburg bank notes were sold at six and a half cents on the dollar, making $650; and ten thousand dollars more were sold at eight cents on the dollar, making $800. It was further proved that these bonds and notes had been sent to the Commercial Bank of New Orleans for sale, at a certain price, which was above their value at the time ; but there is ample proof that about the time of the attachment, and for a considerable time subsequently, the bonds were worth from fifty to fifty-five cents on the dollar, and that the notes of the Commercial Bank of Vicksburg ranged from fourteen and a half to twenty cents on the dollar, at the same time ; the prices varying according to the supply and demand.»
The act of the legislature of the State of Pennsylvania chartering the bank was produced, and also a deed of assignment from the corporation to the plaintiffs, made in obedience to the resolutions of the board of directors, which includes the claim in controversy.
The court gave judgment for $5,145 damages, and the defendants have appealed.
Our attention has been called to two bills of exception taken by the defendants. The first states that the plaintiffs, for the purpose of proving the assignment to them, offered in evidence a document with certain certificates thereon, one of which purported to be a certificate of the prothonotary of the Court of Common Pleas of the county of Philadelphia, that the deed had been approved -according to law. The defendants’ counsel objected that the copy so certified, was inadmissible to show the approval of the alleged assignment by said court. That such approval should have been shown by a certified copy of the record of said court, authenticated by the certificate of the judge and clerk, with the seal of the court; but the court overruled the objection, and admitted the deed. We are of opinion that the court did not err in admitting the certificate. The laws of Pennsylvania are in evidence, and from them we see that it is necessary that such assignments shall be approved by the court; and we also see that the prothonotaries are authorized to sign and certify the judgments of the courts of Common Pleas. Purdon’s Dig. p. 833. From an inspection of the terms *262and phraseology of the so called certificate, we think it is the judgment of approval by the court, written on the deed and signed by the prothonotary as authorized by law, and necessary to authorize its being recorded.
The other bill states that the plaintiffs offered in evidence for the purpose of proving the execution of the assignment to them, a document with certain certificates thereon, made part of the bill of exceptions ;* whereupon the counsel for the defendants *263objected, that the execution of said assignment could only be proved by the production of said instrument itself, or a compared copy thereof proved to be correct, the inability to produce the original being also explained; that the act of Congress respecting the authentication of records not judicial was not applicable, and that if so, it had not been complied with. We are of opinion that the act of Congress is applicable, and the bill of exceptions is silent as to the particulars in which the law has not been complied with. In his brief the counsel for the defendants informs us, that his objection is, that the judge of the court of Common Pleas does not in his certificate say, that the certificate of the recorder of deeds is “ in due form,” He contends that the very words used in the act of Congress must be used, and that no others will answer the purpose. To this objection, the counsel for the plaintiff reply, that no such objection was madé- in the court below, nor is it stated in the bill of exceptions. We have frequently said that so general an objection, as that a law had not been complied with, in a bill of exceptions, was not sufficient. It should appear in the bill, in terms sufficiently definite, what the objection is, so that the other party may see what he has to meet. A different practice would lead to frequent difficulties, and is calculated to entrap parties. We cannot permit a general objection to be made in the lower court, and then specifications to be made here.
Upon the merits of the case, we are satisfied that the law and evidence sustain the judgment. The defendants illegally took out an attachment against the bank, seized its property, and had it sold at a price much below that at which it could have been sold for, if the attachment had not been issued. This *264court subsequently decided that they had no claim against the bank ; and although we see no reason for vindictive damages, yet they must pay the actual damage caused by the attachment. The bank wished to sell the assets it possessed, to pay its debts ; and it was prevented from doing so by the defendants, pending whose' seizure the assets attached were much reduced in value.

Judgment affirmed


The following certificates were appended to the copy of the assignment, which was dated the 16th of March, 1842;
“ City and County of Philadelphia, sc:
Be it remembered, that on the seventeenth day of March, in the year one thousand eight hundred and forty-two, the Court of Common Pleas for the county of Philadelphia, approved of the within deed of assignment.
o/common Pleas ^ :_v_i
Witness my hand and seal of the said court, this seventeenth ^ay ^•arc'1> 'n t'le year our Lord one thousand eight hundred and forty-two. S.~Hakt,
Prothonotary of the Court of Common Pleas of the county of Philadelphia.
X, Richard L. Lloyd, Recorder of Deeds, &c., for the city and county of Philadelphia, do certify the above and foregoing to be a true copy of a certain instrument of writing, remaining of record in my office, in Deed-hook G. S., No. 37, page 430, &e.
Seal. 1
Witness my hand and seal of office, this 27th day of December, A. D. 1843. R. L. Llovd,
Recorder.
Pennsylvania, ?
Philadelphia County, sc. £
I, Edmond King, President of the First Judicial District of Pennsylvania, and Presiding Judge of the Court of Common Pleas, Orphans’ Court, Court of General Quarter Sessions of the Peace, for the said county, do certify that Richard L. Lloyd, Esq., by whom the foregoing record, certificate and attestation were made and given, and who, in his own-hand-writing, has thereunto subscribed his name, and caused his seal of office to be thereunto affixed, was at the time of so doing and now is Recorder of Deeds for the city and county of Philadelphia, duly commissioned and qualified, to all whose acts as such full faith and credit are, and ought to be given, as well in courts of judicature as thereout. Witness my hand, at Philadelphia, this twenty-seventh da^ of December, A. D. one thousand eight hundred and forty-three.
Edmond Kjng,
Prest. Judge of the First Jud. District.
Pennsylvania, 1 (
Philadelphia County, &e. j
I, Richard Palmer jr., Esq., Prothonotary of the Court of Common Pleas of said county, do certify that the Hon. Edmond King, Esq., by whom the foregoing certifi*263cate and attestation were made and given, and who in his own proper hand writing has thereunto subscribed his name, was, at the time of so doing, and now is, President of the First Judicial District of Pennsylvania, and Presiding Judge of the court of Common Pleas, Orphans’ Court, and court of General Quarter Sessions of the Peace for said county, duly commissioned and qualified, to all whose acts as such full faith and credit are, and ought to be given, as well in courts of judicature as thereout.
j Seal. >
In testimony whereof, 1 have hereunto set my hand, andaffixedthe seal of the said court, at Philadelphia, this 27th day of December, A. D. 1843.
B. Palmer' Jk., Prothonotary.